Por Cuanto, apelada la sentencia dictada por esta Corte en este caso el 29 de marzo de 1938 (52 P.R.R. 899) para ante la Corte de Circuito de Apelaciones para el Primer Circuito, dicha corte el 28 de diciembre de 1938 (101 F. (2d) 20), resolviendo la apelación, or-denó, adjudicó y decretó que “the judgment of the Supreme Court of Puerto Rico is reversed and the case is remanded to that' court ‘for further proceedings in accordance with the opinion passed down this day,” y
Por cuanto, se ha recibido en esta Corte el mandato contentivo de la dicha sentencia de la Corte de Circuito de Apelaciones para el Primer Circuito, que consta unido, a los autos,
Por tanto, se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan el día 31 de agosto de 1936, y én su lugar se dicta otra desestimando'la demanda, sin'especial condenación de costas.